Jordan, Justice.
This is an appeal from an order in a contempt case filed by the appellee wife against the appellant husband.
The parties entered into an agreement in their divorce action which provided for alimony payments to the wife in a stated amount and provided "In addition, if the wife becomes self-supporting with a gross income of over $12,000 a year then all alimony payments shall cease.” All issues in the case turn on the meaning of this sentence.
It was stipulated that the wife-appellee was employed as an assistant professor for the 1977-1978 academic year beginning September 13,1977 and ending June 10,1978 at a salary of $13,000 for the academic year. It is the contention of the appellant that his obligation to pay alimony ceased on September 13,1977 at the time his wife entered into the contract.
The trial court, after a hearing, construed this phrase in the agreement to mean that the wife-appellee shall be considered to be self-supporting as soon as she has received, during the 12-month period immediately past, a sum in excess of $12,000, thus holding that the husband-appellant’s obligation to make alimony payments would continue until the wife had actually received a gross income in excess of $12,000.
We have reviewed the record and conclude that the trial judge’s interpretation of this sentence is both logical and reasonable, whether decided as a matter of law or on the testimony of the parties as to their intent when the agreement was made.

Judgment affirmed.


All the Justices concur.